       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 1 of 27




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                               CIVIL ACTION
       v.
                                               FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


STATE DEFENDANTS’ RESPONSE IN OPPOSITION TO COALITION
  PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION ON
               PAPER POLLBOOK BACKUPS

      Defendants Secretary of State Brad Raffensperger, the State Election

Board, and the State Election Board Members (collectively, “State

Defendants”) submit this response in opposition to the Coalition Plaintiffs’

Motion for Preliminary Injunction on Paper Pollbook Backups (the “Pollbook

PI Motion”). [Doc. 800].

                               INTRODUCTION

      Coalition Plaintiffs latest attempt at a judicial end-run fails again.

Besides repeating what it already said time and time again to no avail,

Coalition Plaintiffs cite no authority to support their position, literally none.

Worse yet, Coalition Plaintiffs’ claim exceeds even the most generous reading



                                        1
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 2 of 27




of their latest “Supplemental” Complaint. They readily admit that the

Pollbook PI Motion “concerns a narrow issue that is unrelated to the ballot

marking devices.” [Doc. 800-1, at p. 2] 1. Indeed, Coalition Plaintiffs allege

that “[i]t cannot be overstated that the evidence establishes that the primary

cause of the ‘meltdown’ was the failure of the Defendants to simply print and

use inexpensive paper pollbook backups and to issue emergency paper ballots

to eligible voters.” [Doc. 800-1 at pp. 9-10]. The injuries Coalition Plaintiffs

complain of in the Pollbook PI Motion are entirely unrelated to the claims

and relief sought in the complaint. A preliminary injunction is not

appropriate when it would grant relief of a different nature as that to be

finally granted. See De Beers Consol. Mines v. U.S., 325 U.S. 212, 220 (1945).

      The Coalition Plaintiffs’ First Supplemental Complaint (“FSC”) [Doc.

628] contains an array of vague, conclusory, and untested allegations about

the ballot marking devices (“BMDs”) purchased by the State of Georgia. See

generally [Doc. 628]. The relief that Coalition Plaintiffs seek in the FSC

pertains to the Dominion BMD System,2 hand-marked-paper-ballots, audits,



1 All pinpoint citations for documents filed on the record are to the ECF page
numbers at the top of each page.
2 According to the Coalition Complaint, the Dominion BMD System is the

“Dominion Voting System (EAC Certification Number DVS-DemSuite 5.5-
A).” [Doc. 628 at ¶ 5].

                                         2
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 3 of 27




and prohibiting Defendants from enforcing either O.C.G.A. § 21-2-300(a)(2) or

O.C.G.A. § 21-2-383(c). See [Doc. 628 at pp. 74-76] (Ad Damnum Clause).

None of the immediate relief sought in the Pollbook PI Motion is of the same

character as that in the FSC. Compare [Doc. 628] with [Doc. 800-7].

      Coalition Plaintiffs have failed to present new evidence supporting the

asserted injuries in the Pollbook PI Motion. Because Coalition Plaintiffs

cannot establish a relationship between the injury claimed and the conduct

asserted in the FSC, the Pollbook PI Motion should be denied. See Kaimowitz

v. Orlando, Fla., 122 F.3d 41, 43 (11th Cir. 1997) (citing De Beers Consol.

Mines, 325 U.S. 212, 220 (1945)) (“A district court should not issue an

injunction when the injunction in question is not of the same character, and

deals with a matter lying wholly outside the issues in the suit.”). This should

end any further consideration of the Pollbook PI Motion.

                     PROCEDURAL BACKGROUND

      On October 15, 2019, Coalition Plaintiffs’ filed the FSC alleging that

State Defendants have failed to implement a constitutionally acceptable

voting system by requiring all in-person voters to use the Dominion BMD

System. [Doc. 628 at ¶¶ 6-7]. The FSC raises three new claims challenging

the Dominion BMD System: (1) Count I asserts that the Dominion BMD

System violates the fundamental right to vote; (2) Count II asserts that the

                                       3
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 4 of 27




Dominion BMD System violates the Equal Protection Clause of the

Fourteenth Amendment; and (3) Count III contained a Procedural Due

Process claim related to the use of the Dominion BMD System, which this

Court dismissed on July 30. [Doc. 628 at ¶¶ 222-245]; [Doc. 751]. As defined

by the Coalition Plaintiffs, the Dominion BMD System does not encompass

the KnowInk PollPads.3 [Doc. 628, ¶¶ 5, 67]; see also [Doc. 800-1, at p. 2].

      The Coalition Plaintiffs filed their third preliminary injunction motion

on October 2, 2019. [Doc. 640]. The Coalition Plaintiffs sought a preliminary

injunction “[d]irecting Defendant Secretary of State to direct every county

election superintendent (a) to provide at each polling place a paper back-up of

the pollbook, which paper back-up shall be updated after early voting and (b)

to use the paper back-up of the pollbook to adjudicate voter eligibility and

precinct assignment problems.” [Doc. 640 at ¶ 9].

      Then, on August 7, 2020, this Court denied Coalition Plaintiffs’ third

Motion for Preliminary Injunction without prejudice, finding that there was


3 Coalition Plaintiffs most recent motion for preliminary injunction [Doc. 809]
further confirms that the KnowInk pollbooks are outside the scope of the
FSC. Coalition Plaintiffs state that the “Dominion BMD System” is defined as
“the EAC-certified system selected for Georgia’s current voting system, which
the FSC expressly alleges to consist of components that include the election
management software, adjudication software, ballot marking devices and
firmware, precinct scanners and firmware, and central-count scanners and
firmware,” although Defendants also dispute this definition. [809-1 at p. 9].

                                       4
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 5 of 27




not a sufficient record to find that Georgia’s Dominion voting system was

facially unconstitutional. [Doc. 768, pp. 10-11]. The Court also found that, to

the extent Plaintiffs intended to present an “as applied” challenge, the record

was insufficient for this challenge as well, expecting more information based

on “actual election based evidence.” Id.

      Less than two weeks after this Court denied Coalition Plaintiffs’

preliminary injunction motion seeking paper pollbook backups at each polling

place, Coalition Plaintiffs have filed yet another motion for preliminary

injunction seeking the same relief. [Doc. 800]. Similar to Coalition Plaintiffs’

prior motion, Coalition Plaintiffs again fail to address the requirements for a

preliminary injunction. [Doc. 800-1]. Instead, they provide purported

observations of their representatives about KnowInk PollPads during the

recent elections and claim that State Defendants cannot articulate a coherent

reason for not providing paper pollbook backups, despite their recognition

that paper backups are already provided. [Doc. 800-1, pp. 14-18].

                 RESPONSE TO STATEMENT OF FACTS

      Coalition Plaintiffs once again ask the Court to enter a mandatory

injunction that requires State Defendants to expend resources to provide a

paper pollbook backup that reconciles early and absentee voting prior to

election day. [Doc. 800]. Coalition Plaintiffs largely rely on documents

                                        5
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 6 of 27




previously submitted in support of their third motion for preliminary

injunction, which this Court denied. See [Doc. 755]; see also [Doc. 768]. New

declarations provided by Coalition Plaintiffs in support of the Pollbook PI

Motion once again do not demonstrate that the KnowInk PollPads violate

either the fundamental right to vote or the Equal Protection Clause.

I.    Coalition Plaintiffs do not offer sufficient evidence that
      KnowInk PollPads unconstitutionally burden voters.

      Coalition Plaintiffs assert that evidence from the June 9 election shows

“that extensive voting delays and chaos were a direct result of the ongoing

failure of the State Defendants to provide precincts with useful paper

pollbook backups.” [Doc. 800-1 at p. 4]. Coalition Plaintiffs rely on a

previously submitted transcript, which is unverified and incomplete,

purporting to be from a Cobb County Board of Registration and Elections

meeting on June 19, 2020. [Doc. 755 at p. 36-43]; see also [Doc. 800-1 at pp.

10-11]. However, that transcript, even if accurate, does not demonstrate that

the KnowInk PollPads are unconstitutional. As indicated in that transcript,

training poll workers was a significant challenge “when the pandemic hit and

[Cobb County] had people working from home.” [Doc. 755 at p. 37]. Janine

Eveler noted that the pollbooks took more time to update because the size of

the files are larger than those used in the prior epollbooks, but there is no



                                        6
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 7 of 27




mention of delays or an impact on voting due to the additional time to upload

the files. [Doc. 755 at p. 38]. Ms. Eveler also reported issues that “poll pads

were not syncing, or that they could not encode cards,” on election day, but

the vendor fixed those issues. [Doc. 755 at p. 39]. Ultimately, none of the

reported instances here are within the scope of the challenged conduct

alleged in the FSC.

      Coalition Plaintiffs also rely on declarations from three individuals who

testify to their experiences in the August 11 runoff election. [Docs. 800-4; 800-

5; 800-6]. Michael Peterson states that he was a “field support technician” for

Dominion stationed at a polling place in Cobb County. [Doc. 800-4, at ¶¶ 4,

17]. Mr. Peterson helped set up the KnowInk PollPads, but he did not testify

to any malfunctioning pollbooks or other issues related to the PollPads that

burden the right to vote of any voter. [Doc. 800-4, ¶ 20]. In fact, Mr. Peterson

stated that there were eighty-four voters at the polling place on election day,

and there “was no wait all day.” [Doc. 800-4, ¶ 31].

      Two other declarants, Michael Stippich [Doc. 800-5] and Samantha

Whitley [Doc. 800-6], testify that the PollPads at the Fanplex polling place

initially indicated that voters in precinct 01F in Fulton County were assigned

to a different polling location. [Docs. 800-5, ¶ 6; 800-6, ¶¶ 6-7]. According to

Mr. Stippich, additional precincts were added to the Fanplex polling location.

                                        7
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 8 of 27




[Doc. 800-5, ¶¶ 3-4]. Ms. Whitley, who works for the Coalition of Good

Governance, testified that the PollPad listed the 01F precinct as “out of

precinct” at the Fanplex polling location. [Doc. 800-6; ¶¶ 6-7]. Ms. Whitley did

not understand the actions taken to correct this issue, but after 10:00 AM,

voters assigned to 01F precinct were able to vote. [Doc. 800-6, ¶¶ 14, 21].

      Coalition Plaintiffs also rely on the declaration of their expert, Harri

Hursti. [Doc. 800-2]. Mr. Hursti noted that at the Peachtree Christian

Church polling place, the paper voter list was the same list prepared for the

June 9 election, believing this to be a problem. [Doc. 800-2, ¶ 8]. It is unclear

if Mr. Hursti knows whether new voters can register to vote in a runoff where

no federal election is on the ballot. Mr. Hursti also observed KnowInk

PollPads not syncing immediately or allegedly not connecting to the wireless

network.4 [Doc. 800-2, ¶¶ 16-20]. Mr. Hursti’s observations, however, do not

include evidence of any unconstitutional burdens on voting.

      Finally, the new declaration of Marilyn Marks, Executive Director of

the Coalition for Good Governance, is equally unavailing. Ms. Marks asserts

that handwritten Ballot Recap Sheets from seven precincts in Fulton County



4Mr. Hursti is admittedly not an election-administration expert and thus his
opinions about the use of passwords for equipment that is kept locked when
not in use by poll officials is irrelevant.

                                        8
         Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 9 of 27




show material differences, but goes on to state that she would need additional

information from Fulton County to confirm any material differences in the

Ballot Recap Sheets. [Doc. 800-3, ¶ 23-24]. Ms. Marks’ remaining

observations are the same as those of other declarants, including Mr. Hursti,

who she accompanied during the August 11 election. [Doc. 800-3, ¶¶ 4-19].

        The new declarations do not identify systemic issues or evidence of

unconstitutional burdens on voting. Moreover, Coalition Plaintiffs maintain

that “there is no doubt that the failure to have a paper backup to the

malfunctioning electronic pollbooks was the cause of these long lines: as

voters waiting in line to check-in, no one was voting on the BMDs.” [Doc. 800-

1 at p.12] (emphasis in original).

II.     Paper copies of the official electors list currently provided to
        the counties.

        The Secretary of State’s Office provides each county with a paper copy

of the official electors list by precinct, which is mandated by state law.

(Harvey Decl. at ¶ 3).5 The paper copy of the official electors list includes the

name, address, date of birth, and district combination information for each

voter assigned to a precinct. (Id.) The paper copy of the electors list also

includes information regarding whether a voter has requested and returned a


5   The declaration of Chris Harvey is attached hereto as Exhibit 1.

                                        9
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 10 of 27




mail-in absentee ballot or voted absentee at the time the paper copy of the

electors list is generate. (Id.)

      In addition to providing counties with a paper printout of the official

electors list by precinct, the Secretary also generates a “supplemental list” on

the Friday prior to the date of the election, which is distributed to the county

elections officials. (Id. at ¶ 5). The supplemental list contains the list of voters

added to ENET between the time when the electors list is downloaded for

printing and the Friday before the election, and the counties are able to print

and distribute those lists to the polling places. (Id.) Printing the electors list

by precinct is a time-consuming process, as it requires not only printing but

distributing the lists to the counties. (Id. at ¶ 6). The printed electors list for

a single precinct may consist of multiple boxes of paper printouts. (Id.) The

electors lists are ordered by the liaison to the county, and the process

generally begins the Friday after the voter registration deadline, although

larger counties are typically printed last—sometimes not until a week prior

to the election so that larger counties have as much time as possible to enter

any remaining voter registrations for eligible voters. (Id. at ¶ 4).

      Absentee ballots are continuously being returned to county election

officials before and during election day. (Id. at ¶10). County elections officials

review a voter’s information on the absentee ballot envelope when an

                                         10
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 11 of 27




absentee ballot is returned and update the voter’s record in ENET after

accepting the absentee ballot. (Id. at ¶ 11). When a voter requests an

absentee ballot but then appears at the polls on Election Day without their

ballot in hand, the poll official should check with the registrar to ensure that

no absentee ballot has been accepted for that voter prior to having the voter

execute a cancellation affidavit and then vote using the BMD, regardless of

whether the voter is checked in using a PollPad or a paper list. (Id. at ¶ 13).

Even if the Secretary of State’s Office could print and distribute an updated

list of electors after the end of early voting, a paper printout could not

capture voters who return absentee ballots before the start of voting on

election day but after the printout of the updated electors list. (Id. at ¶ 15).

      In addition to the paper copy of the electors list provided by the

Secretary, county registrars are required to provide poll managers in each

precinct with a copy of the electors list for such precinct prior to the opening

of the polls on election day, which include the name of voters who have been

mailed or delivered an absentee ballot. O.C.G.A. § 21-2-401(b). The electors

lists provided by county registrars to the poll managers in each precinct are

the electronic pollbooks. (Id. at ¶ 9). The electronic pollbook files are updated

after the close of early voting to indicate those voters who voted in early




                                        11
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 12 of 27




voting. (Id.) Additionally, the updated pollbook files indicate whether a voter

requested a mail-in absentee ballot or voted absentee. (Id.)

              ARGUMENT AND CITATION OF AUTHORITY

I.    Standard of review.

      This Court has found no less than three times before that Plaintiffs

failed to meet the extraordinary burden precedent imposes on those seeking

preliminary (and mandatory) injunctions. This is for good reason. A district

court may grant the “extraordinary remedy” of a preliminary injunction only

if the movant establishes that:

             (1) it has a substantial likelihood of success on the merits;
             (2) irreparable injury will be suffered unless the injunction
             issues; (3) the threatened injury to the movant outweighs
             whatever damage the proposed injunction may cause the
             opposing party; and (4) if issued, the injunction would not be
             adverse to the public interest.

Am. Civil Liberties Union of Fla., Inc. v. Miami-Dade Cnty. Sch. Bd., 557

F.3d 1177, 1198 (11th Cir. 2009). The movant must successfully establish all

four factors as “[f]ailure to show any of the four factors is fatal.” Id.

      Additionally, the immediate relief sought in a preliminary injunction

must be of “the same character as that which may be granted finally.”

Kaimowitz v. Orlando, Fla., 122 F.3d 41, 43 (11th Cir. 1997). Thus, “[a]

district court should not issue an injunction when the injunction in question



                                         12
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 13 of 27




is not of the same character, and deals with a matter lying wholly outside the

issues in the suit.” Id.; see also Devose v. Herrington, 42 F.3d 470, 471 (8th

Cir.1994) (“[A] party moving for a preliminary injunction must necessarily

establish a relationship between the injury claimed in the party's motion and

the conduct asserted in the complaint.”).

      Preliminary injunctions are never granted as of right, even if a plaintiff

can show a likelihood of success on the merits. Benisek v. Lamone, 138 S. Ct.

1942, 1943–44 (2018). “Mandatory preliminary injunctive relief, which goes

well beyond simply maintaining the status quo” as Plaintiffs’ requested relief

does here, “is particularly disfavored and should not be issued unless the facts

and law clearly favor the moving party.” Powers v. Sec’y, Fla. Dep’t of

Corrections, 691 F. App’x 581, 583 (11th Cir. 2017) (quoting Martinez v.

Matthews, 544 F.2d 1233, 1243 (5th Cir. 1976)). While a preliminary injunction

is already a form of extraordinary relief, that relief is an even-more-heightened

form of extraordinary relief in the context of elections, because of the public

interest in orderly elections and the integrity of the election process. Purcell v.

Gonzalez, 549 U.S. 1, 4–5 (2006).

II.   Coalition Plaintiffs are not likely to succeed on the merits.

      Coalition Plaintiffs have two counts remaining in the FSC; however,

Coalition Plaintiffs have failed to articulate any cause of action related to the

                                        13
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 14 of 27




claims in the Pollbook PI Motion. Under either a fundamental right to vote

claim or an Equal Protection claim, Coalition Plaintiffs have not made a

sufficient showing that either the KnowInk PollPads or Georgia law

regarding paper pollbook backups are unconstitutional, facially or as applied.

      A.    Coalition Plaintiffs’ claims are barred by the Eleventh
            Amendment.

      The Eleventh Amendment generally bars state officials from being sued

in federal court. But “a suit against state officials on the basis of state law

contravenes the Eleventh Amendment.” Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 117 (1984). This is because, the Ex Parte Young

exception “‘rests on the need to promote the vindication of federal rights,’ but

in a case alleging that a state official has violated state law, this federal

interest ‘disappears.’” Alabama v. PCI Gaming Auth., 801 F.3d 1278, 1290

(11th Cir. 2015) (citations omitted).

      Coalition Plaintiffs readily admit that the key issue in their motion is

the interpretation of a state regulation on paper pollbook backups—State

Election Board Rule 183-1-12-.19. [Doc. 800-1, pp. 16-17]. And that is where

Coalition Plaintiffs’ proposed relief runs headlong into Pennhurst. When the

“claims necessarily rely on a determination that a state official has not

complied with state law, [then] a determination that is barred by sovereign



                                        14
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 15 of 27




immunity.” Fair Fight Action v. Raffensperger, Case No. 1:18-cv-05391-SCJ,

slip op. at 15 (December 27, 2019) (denying preliminary injunction).

      Coalition Plaintiffs cannot succeed because their relief is barred by the

Eleventh Amendment or, at the very least, should be certified to the Georgia

Supreme Court as a question of state law. See Gonzales v. Governor of

Georgia, Appeal No. 20-12649 (11th Cir. Aug. 11, 2020).

      B.    There is no burden on the right to vote caused by the use of
            electronic pollbooks in administering elections.

      Coalition Plaintiffs generally claim that the mere use of electronic

pollbooks burdens voters. See generally [Doc. 800-1]. Despite their

voluminous historical pleadings on the issue, it still remains unclear what

precise burden is actually caused by electronic pollbooks. Indeed, Coalition

Plaintiffs devoted less than two pages in their third motion for preliminary

injunction to their paper pollbook backups argument. See [Doc. 640-1, pp. 32-

33]. Coalition Plaintiffs now claim that the injuries to voters are the result of

not printing paper pollbook backups for each precinct after the close of early

voting. [Doc. 800-1, pp. 9-10]. This Court already found that Plaintiffs’

evidence “has been insufficient” to grant an injunction. [Doc. 768, pp. 10-11].

Coalition Plaintiffs have once again claimed a litany of “deficiencies” with the




                                       15
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 16 of 27




electronic pollbooks, but they have failed to show an unconstitutional burden

on voting due to the electronic pollbooks.

      “The Supreme Court has rejected a ‘litmus-paper test’ for

‘[c]onstitutional challenges to specific provisions of a State’s election laws’

and instead has applied a ‘flexible standard.’” Common Cause/Ga. v. Billups,

554 F.3d 1340, 1352 (11th Cir. 2009) (quoting Anderson v. Celebrezze, 460

U.S. 780, 789 (1983) and Burdick v. Takushi, 504 U.S. 428, 434 (1992)). The

Anderson-Burdick test requires a court to balance the burden of a regulation

upon voters against the interests of the state served by the regulation.

“Reasonable, nondiscriminatory restrictions” upon the First and Fourteenth

Amendment rights of voters are generally justified by “the State’s important

regulatory interests.” Burdick, 504 U.S. at 434. “Regulations imposing severe

burdens on plaintiffs’ rights must be narrowly tailored and advance a

compelling state interest. Lesser burdens, however, trigger less exacting

review, and a State’s ‘important regulatory interests’ will usually be enough

to justify ‘reasonable, nondiscriminatory restrictions.’” Timmons v. Twin

Cities Area New Party, 520 U.S. 351, 358 (1997) (quoting Burdick v. Takushi,

504 U.S. 428, 434 (1992)). In challenges to a state’s electronic-voting method,

the lower-scrutiny Burdick test is applied. See Wexler v. Anderson, 452 F.3d




                                        16
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 17 of 27




1226, 1232 (11th Cir. 2006) (applying Burdick to challenge to touchscreen

voting procedure); Weber v. Shelley, 347 F.3d 1101, 1106 (9th Cir. 2003).

      Coalition Plaintiffs cannot demonstrate that electronic pollbooks place

a burden, much less a severe burden, on the right to vote. Coalition Plaintiffs

do not cite to any cases finding an unconstitutional burden from electronic

pollbooks. Coalition Plaintiffs instead rely on observations of representatives

of the Coalition for Good Governance during the August runoff election, but

at most, their observations point to technical issues and poll worker training

in a limited number of polling places. See, e.g., [Doc. 800-2 at ¶¶16, 18, 20];

[Doc. 800-3 at ¶¶ 6, 17]; [Doc. 800-6 at ¶¶ 6, 12-17]. Coalition Plaintiffs also

submitted the declaration of Mr. Stippich, a voter who waited to vote for

forty-five-minutes at the Fanplex polling location because his precinct had

been added to the Fanplex location 6 but that location was showing as out of

precinct. [Doc. 800-5 at ¶¶ 4-6, 9]. According to Mr. Hursti, who was an



6 Coalition Plaintiffs simply do not address the impact of the COVID-19
pandemic on the elections, especially the number of locations that refused to
serve as polling places, choosing to focus their efforts on their policy
preferences. It is telling that when they attempted to litigate issues about the
pandemic, Judge Batten quickly recognized that the issues they complain
of—potential lines and reduced voting sites—are caused by the virus and not
the State. Coalition for Good Governance v. Raffensperger, 1:20-CV-1677-
TCB, 2020 WL 2509092 (N.D. Ga. May 14, 2020). The same is doubtlessly
true in this case.

                                        17
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 18 of 27




observer at the Fanplex polling location, voters belonging to a new precinct

were included in the Fanplex polling place, which caused the technical issue.

[Doc. 800-2 at ¶ 18]. Regardless, the poll workers spoke with the election

office and those voters were located in the PollPad. [Doc. 800-2 at ¶ 18].

      Coalition Plaintiffs reliance on the declaration of John Peterson, a field

technician in the August election, is also misguided. [Doc. 800-4]. Mr.

Peterson stated that he had to help poll workers set up the KnowInk pollpads

because none of the poll workers “seemed familiar with setting up the Poll

Pads.” [Doc. 800-4 at ¶ 20]. However, Mr. Peterson did not testify to

witnessing any malfunctioning PollPads or technical problems with the

KnowInk PollPads on election day, and there were no lines at his polling

place. See generally [Doc. 800-4].

      States must “weigh the pros and cons of various balloting systems” to

make state policy and “[s]o long as their choice is reasonable and neutral, it is

free from judicial second-guessing.” Weber, 347 F.3d at 1107; see also

McDonald v. Bd. of Election Comm’rs of Chicago, 394 U.S. 802, 808-09 (1969)

(noting that “a legislature need not run the risk of losing an entire remedial

[electoral] scheme simply because it failed, through inadvertence or

otherwise, to cover every evil that might conceivably have been attacked.”).

“[T]he mere possibility of error” is not enough to bar the use of a particular

                                       18
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 19 of 27




voting system, especially given the state interest in the orderly conduct of

elections. Banfield v. Cortés, 631 Pa. 229, 260 (2015).

      Coalition Plaintiffs have identified a variety of disconnected issues

related to the KnowInk PollPads, namely technical issues and training of poll

workers, but they have not provided evidence of systemic problems with the

electronic pollbooks resulting in disenfranchisement of voters. Put simply,

Coalition Plaintiffs’ facial challenges to the KnowInk PollPads fail because

there is no burden. Coalition Plaintiffs may not prefer electronic pollbooks,

but this is merely a policy disagreement and Georgia’s decision to use

electronic pollbooks is entitled to significant deference. Weber, 347 F.3d at

1107. Accordingly, the Pollbook PI Motion should be denied.

      B.     The State’s interests in using electronic pollbooks exceeds any
             burden on the right to vote.

      State Defendants have considerable interests in using electronic

pollbooks with the current paper backup of the electors list. Georgia law

requires that “[t]he official list of electors eligible to vote in any primary or

election shall be prepared and completed at least five calendar days prior to

the date of the primary or election in which the list is to be used.” O.C.G.A. §

21-2-224(f). County registrars are required to provide poll managers in each

precinct with a copy of the electors list for such precinct prior to the opening



                                         19
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 20 of 27




of the polls on election day, which identifies voters who have been mailed or

voted an absentee ballot. O.C.G.A. § 21-2-401(b). The State Election Board

rules also provide that “[e]lectronic poll books shall be the primary method

for checking in voters and creating voter access cards, but the superintendent

shall cause every polling place to be equipped with a paper backup list of

every registered voter assigned to that polling place.” Ga. Comp. R. & Regs.

183-1-12-.19(1). The county registrars provide the electronic pollbook for each

polling place before the polls open, while the Secretary provides each county

with a paper copy of the electors list by precinct. (Harvey Decl. at ¶¶ 3, 9).

      If a voter is not located in the PollPad or an electronic pollbook is

malfunctioning for any reason, the paper copy of the official electors list can

be used to determine whether a voter is assigned to the precinct and polling

location. (Harvey Decl. at ¶ 7). The paper backup of the official electors list

also includes information regarding whether a voter has requested or

returned an absentee ballot at the time the electors list is printed. (Id. at ¶ 3).

      State Defendants have an interest in timely and accurate

administration of elections. (Harvey Decl. at ¶ 16). Electronic pollbooks also

allow poll workers to have timely information since the electors list can be

updated closer to real-time than a paper printout. (Id.) Additionally, aside

from providing a paper backup of the voters assigned to each precinct, the

                                        20
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 21 of 27




counties are provided a supplemental electors list before the election

containing updated voter information, which the counties can also print and

supply to each polling location. (Id. at ¶ 5).

       Absent a burden that cannot be justified through government interests,

the State is charged with making reasonable policy decisions to effectuate

orderly elections. Powell v. Power, 436 F.2d 84, 86 (2d Cir. 1970). The

Secretary is required by law to provide a paper copy of the electors list to the

counties, and counties are required to provide the electronic pollbook to each

poll manager prior to the opening of the polls. See O.C.G.A. §§ 21-2-224(f), 21-

2-401(b). No injunctive relief is required to generate the required lists. Elend

v. Basham, 471 F.3d 1199, 1209 (2006) (noting “obey the law” injunctions are

unavailable in the 11th Circuit). Given the lack of evidence demonstrating a

burden on the right to vote, the interests of the State far outweigh any

burden put forth by the Coalition Plaintiffs. Thus, the Pollbook PI Motion

should be denied.

III.   Coalition Plaintiffs will not suffer irreparable injury absent a
       preliminary injunction.

       A plaintiff seeking preliminary injunctive relief must demonstrate that

irreparable harm is likely in the absence of the requested injunction. City of

Los Angeles v. Lyons, 461 U.S. 95, 103 (1983). As discussed above, Coalition



                                        21
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 22 of 27




Plaintiffs have not shown that they will suffer any injury at all, and thus

have not shown that they will suffer irreparable harm without an injunction.

As a result, the absence of irreparable injury must end the Court’s inquiry

and would make preliminary injunctive relief improper. See Lyons, 461 U.S.

at 111–12 (1983); see also Snook v. Trust Co. of G. Bank of Savannah, N.A.,

909 F.2d 480, 486 (11th Cir. 1990) (affirming denial of preliminary injunction

because plaintiff failed to meet burden of proving irreparable injury).

      The asserted irreparable injury “must be neither remote nor

speculative, but actual and imminent.” Siegel v. LePore, 234 F.3d 1163, 1176

(11th Cir. 2000) (quoting NE Fla. Chapter of Ass’n of Gen. Contractors v.

Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990)). As the Supreme Court

has explained, “[i]ssuing a preliminary injunction based only on a possibility

of irreparable harm is inconsistent with our characterization of injunctive

relief as an extraordinary remedy that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief.” Mazurek v. Armstrong,

520 U.S. 968, 972 (1997). Here, Coalition Plaintiffs here cannot make a clear

showing that they are entitled to the relief sought in the Pollbook PI Motion.

      The Secretary already provides a paper backup of the electors list for

use in each precinct. See O.C.G.A. § 21-2-224(f). The paper backup of the

electors list includes precinct assignment, which is in part what Coalition

                                      22
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 23 of 27




Plaintiffs seek in the Pollbook PI Motion. See [Doc. 800 at ¶ 2]. Additionally,

updated voter information is included in the pollbooks after early voting. See

O.C.G.A. § 21-2-401(b). Moreover, Coalition Plaintiffs cannot state with

certainty that the relief they seek will redress the harm they have alleged. As

has been discussed, county election officials receive mail-in absentee ballots

from voters after the close of early voting, and a paper printout could not

capture voters who return absentee ballots after printing the paper pollbook

backup requested by Coalition Plaintiffs, ignoring the costs and logistical

improbabilities to doing so. See (Harvey Decl. at ¶¶ 10, 15). Because Coalition

Plaintiffs cannot demonstrate irreparable harm from the use of KnowInk

PollPads, injunctive relief should be denied.

IV.   The equities do not favor Coalition Plaintiffs and the public
      interest weighs in favor of State Defendants.

      The remaining elements to not support granting the Pollbook PI

Motion. The purpose of a preliminary injunction is to preserve the status quo

only when the balance of equities so heavily favors the movant that justice

requires the court to intervene pending judgment. Canal Auth. of Fla. v.

Callaway, 489 F.2d 567, 572 (5th Cir. 1974). The Court must consider the

balance of the equities carefully; cursory analysis is insufficient. See Winter,

555 U.S. at 26. Indeed, the “balance of equities and consideration of the



                                       23
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 24 of 27




public interest . . . are pertinent in assessing the propriety of any injunctive

relief, preliminary or permanent.” Id. at 32.

      Coalition Plaintiffs’ suggestion that the relief they seek is a “simple

solution” fails to look at reality. [Doc. 800-1 at 3]. There are 3,116 precincts

across the state of Georgia. (Harvey Decl. at ¶ 14). The Secretary of State’s

Office relies on an outside vendor to print the paper backup of the electors list

currently due to the volume of paper and size of the project. (Id. at ¶ 4). The

process for printing the electors list by precinct is a time-consuming process,

and requires not only printing but distributing the lists to the counties. (Id.

at ¶ 6). As a practical matter, even if an updated electors list could be printed

by precinct and delivered to the counties in the three days between the end of

early voting and election day, a paper printout of the updated electors list

would not account for every voter’s status, as absentee ballots are

continuously being returned. (Id. at ¶ 15). As such, an updated electors list

could not adjudicate voter eligibility in all situations. Further, county election

officials would be required to train poll workers on an entirely new protocol

with only weeks to go before the election. (Id. at ¶ 17).

      A preliminary injunction would harm the public interest by causing

confusion in adjudicating voter eligibility and risk undermining election

administration by changing the rules of the election, including the special

                                        24
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 25 of 27




election in Congressional District 5 scheduled in September. The Supreme

Court “has repeatedly emphasized that lower federal courts should not alter

the election rules on the eve of an election.” Republican Nat’l Comm. v.

Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020), citing Purcell v.

Gonzalez, 549 U. S. 1 (2006) (per curiam). Court orders implementing new

rules “can themselves result in voter confusion and consequent incentive to

remain away from the polls.” Purcell v. Gonzalez, 549 U.S. 1, 4-5 (2006).

Accordingly, when balancing the equities, there is no question that this

balance tips in State Defendants’ favor.

                                CONCLUSION

      Coalition Plaintiffs have not provided this Court with sufficient

evidence or other relevant evidence that supports their request for injunctive

relief. As it did just weeks ago with Coalition Plaintiffs’ last motion for

preliminary injunction, this Court should deny the Pollbook PI Motion.

      Respectfully submitted this 25th day of August, 2020.

                               /s/ Vincent R. Russo
                               Vincent R. Russo
                               Georgia Bar No. 242628
                               vrusso@robbinsfirm.com
                               Josh Belinfante
                               Georgia Bar No. 047399
                               jbelinfante@robbinsfirm.com
                               Carey A. Miller
                               Georgia Bar No. 976240

                                        25
Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 26 of 27




                      cmiller@robbinsfirm.com
                      Alexander Denton
                      Georgia Bar No. 660632
                      adenton@robbinsfirm.com
                      Robbins Ross Alloy Belinfante Littlefield LLC
                      500 14th Street, N.W.
                      Atlanta, Georgia 30318
                      Telephone: (678) 701-9381
                      Facsimile: (404) 856-3250


                      Bryan P. Tyson
                      Georgia Bar No. 515411
                      btyson@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      Diane F. LaRoss
                      Georgia Bar No. 430830
                      dlaross@taylorenglish.com
                      Loree Anne Paradise
                      Georgia Bar No. 382202
                      lparadise@taylorenglish.com
                      TAYLOR ENGLISH DUMA LLP
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: 678-336-7249

                      Counsel for State Defendants




                              26
       Case 1:17-cv-02989-AT Document 815 Filed 08/25/20 Page 27 of 27




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ RESPONSE IN OPPOSITION TO

COALITION PLAINTIFFS’ MOTION FOR PRELIMINARY

INJUNCTION ON PAPER POLLBOOK BACKUPS has been prepared in

Century Schoolbook 13, a font and type selection approved by the Court in

L.R. 5.1(B).

                              /s/ Vincent R. Russo
                              Vincent R. Russo




                                     27
